                  Case 1:19-cr-00412-WHP Document 60 Filed 01/04/21 Page 1 of 2


Pauley NYSD Chambers

From:                Louis Brindisi <lbrindisi41@gmail.com>
Sent:                Monday, January 4, 2021 12:43 PM
To:                  Pauley NYSD Chambers
Cc:                  dina.mcleod@usdoj.gov
Subject:             Joseph Bailey Sentencing



CAUTION - EXTERNAL:


Dear Hon.William H. Pauly lll

I am following up to a previous email I sent you regarding Joseph Bailey. I am now writing this email on behalf of the
employees of
Rivstar Swimwear , a division of Stargate Apparel , who lost their jobs because of Joseph Bailey's convicted crime.
Not only did Joseph Bailey cheat and defraud the government and good taxpayers of this country, he defrauded
all the good people of Rivstar Apparel and their families.

I listened to your sentencing of Joseph Bailey and you commending him on building a business from nothing.
I also built a business from nothing. An 18‐million ‐dollar swim business , my life's work for 38 years. In which
Joseph Bailey merged it into his Stargate business , calling it Rivstar Apparel . The only difference being Joseph Bailey
lost his business because he committed a crime.The innocent Rivstar Apparel people lost their jobs, "due" to
Joseph Bailey committing a crime.

I would be happy to discuss how and why my relationship began with Joseph Bailey in 2008 at your convenience .
As for now, I would like to ask , where is the restitution for the Rivstar employees that worked and made Joseph Bailey
millions of dollars for over the 11 years we were with him. These employees were let go due to his crimes with
only 3 weeks severance.
Please your Honor, before finalizing Joseph Bailey's restitution part of his sentence ,help the Rivstar employees.
Some of us cannot go back to business as usual because Wal‐mart & Target stores will not do business with us due
to our association with Bailey. Our livelihoods have been taken from us. As President of the Rivstar Division and its
employees, we ask you to grant us restitution at 2 times the employees annual salaries for their hardships. Below I
have listed the Rivstar employees and their annual salaries for your review.

Louis Brindisi ‐ Div. President $150,000 plus bonus
Darin Brindisi ‐ V.P. of All Swimwear $200,000 plus sales comm.
John Zunin ‐ Production Head $140,000
Lisle Quek ‐ Production Asst. $50,000
Meena Kim ‐ Graphic Artist $80,000
Weiwei Mu ‐ Head Designer $85,000
Quyen Ma ‐ Asst. Designer $50,000
Miryam Cortes ‐ Technical Designer $100,000

It was greed that caused Joseph Bailey to commit his crimes.He should pay back the people he hurt most.

Your understanding and consideration would be greatly appreciated.
Please let us know your decision.
Thank you and a Healthy New Year


                                                              1
                                                                            Case 1:19-cr-00412-WHP Document 60 Filed 01/04/21 Page 2 of 2

Louis Brindisi




     To help protect y ou r priv acy , Microsoft Office prev ented
     auto matic downlo ad o f this picture from the Internet.




                                                                     Virus-free. www.avast.com

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.




                                                                                                          2
